Name: Decision (EU) 2015/2331 of the European Central Bank of 4 December 2015 on the approval of the volume of coin issuance in 2016 (ECB/2015/42)
 Type: Decision
 Subject Matter: monetary economics;  monetary relations
 Date Published: 2015-12-12

 12.12.2015 EN Official Journal of the European Union L 328/121 DECISION (EU) 2015/2331 OF THE EUROPEAN CENTRAL BANK of 4 December 2015 on the approval of the volume of coin issuance in 2016 (ECB/2015/42) THE GOVERNING COUNCIL OF THE EUROPEAN CENTRAL BANK, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 128(2) thereof, Whereas: (1) The European Central Bank (ECB) has the exclusive right since 1 January 1999 to approve the volume of coins issued by the Member States whose currency is the euro. (2) The 19 Member States whose currency is the euro have submitted to the ECB for approval their estimates of the volume of euro coins to be issued in 2016, supplemented by explanatory notes on the forecasting methodology. (3) As the right of Member States to issue euro coins is subject to approval by the ECB of the volume of the issue, the volumes approved by the ECB may not be surpassed by the Member States without prior approval by the ECB, HAS ADOPTED THIS DECISION: Article 1 Approval of the volume of euro coins to be issued in 2016 The ECB hereby approves the volume of euro coins to be issued by the Member States whose currency is the euro in 2016 as set out in the following table: (EUR million) Issuance of coins intended for circulation and issuance of collector coins (not intended for circulation) in 2016 Belgium 80,6 Germany 667,5 Estonia 10,3 Ireland 38,8 Greece 79,5 Spain 276,4 France 266,0 Italy 35,0 Cyprus 12,1 Latvia 20,0 Lithuania 32,3 Luxembourg 19,1 Malta 9,9 Netherlands 52,5 Austria 260,0 Portugal 53,4 Slovenia 30,0 Slovakia 17,0 Finland 45,0 Article 2 Taking effect This Decision shall take effect on the day of its notification to the addressees. Article 3 Addressees This Decision is addressed to the Member States whose currency is the euro. Done at Frankfurt am Main, 4 December 2015. The President of the ECB Mario DRAGHI